DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendments filed on January 3, 2020 and on February 18, 2020 have been entered and made of record.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numeral “111” shown in Figure 1B;
Reference Numeral “1108” shown in Figure 11 (appears to be 1108a according to specification, page 36 lines 8-10);
Reference Numerals “1502b” (appears to be 1503 according to specification, page 41 line 31 through page 42 line 2) and “1532” shown in Figure 15B;
Reference Numeral “2006” shown in Figures 20A and 20B (appears to be 2008
Reference Numerals “2402”, “2404” and “2406” shown in Figure 24.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1226” has been used to designate both MEMORY and HUB in Figure 12 (See specification, page 37 line 6 through page 38 line 4).

The drawings are objected to because (Figure 15A as shown below):
[AltContent: arrow]Appears to be 1503 according to specification page 41 line 31 through page 42 line 2.

[AltContent: rect]
[AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    409
    744
    media_image1.png
    Greyscale


Appears to be 1582 according to specification page 41 lines 2-9.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 54, 55, 59-61, 66, 68-70 and 72-74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pesach et al. (U.S. Pub. No. 2017/0007377).
Re claim 54: Pesach et al. disclose a dental measurement collection method (i.e., “method for measuring regions of a tooth in a mouth”, Abstract) comprising:
receiving optical measurement data of at least a portion of a subject’s mouth (i.e., “modeling of the visible tooth portion is by processing images collected by the imager and/or by scanning the visible tooth portion with the stylus”, Paragraph [0132]);
contacting a portion of a measuring device (i.e., “Subgingival Margin Probe (SGMP)”, Paragraph [0124]) to portions of the subject’s mouth to collect position measurement data (i.e., “a stylus is put into position in contact with a point on a subgingival (or non-visible) tooth surface”, Paragraph [0137]);
aligning the optical measurement data and the position measurement data (i.e., “In some embodiments images are aligned to provide 3D modeling, for example, to combine multiple stylus measurements with their associated images”, Paragraph [0276]); and
combining the optical measurement data and the position measurement data to generate a 3-Dimensional (3D) model (i.e., “combine multiple stylus measurements with their associated images, the images are aligned (in some embodiments creating a 3D model)”, Paragraph [0276]).

Re claim 55: Pesach et al. disclose wherein the optical measurement data and the position measurement data are associated with portions of a patient’s mouth which do not completely overlap (i.e., “In some embodiments images of visible tooth portion/s are combined with subgingival measurements to create a model of subgingival and supragingival surface topography of the tooth”, Paragraph [0272]).
Re claim 59: Pesach et al. disclose wherein: the measuring device comprises an elongate stylus including a tip (i.e., “SGMP 216 includes a stylus 218 (or other elongate measurement element)”, Paragraph [0124]), and
the position measurement data comprises position measurement data for subgingival locations in the subject’s mouth (i.e., “SGMP 216 is illustrated in position for measuring subgingival tooth portions where a stylus tip 222 at a distal end of stylus 218 has been inserted between gingiva 202 and prepared tooth 204”, Paragraph [0124]).

Re claim 60: Pesach et al. disclose wherein: the measuring device comprises:
a first tracker (i.e., “stylus markings 234”, Paragraph [0201]); and
an elongate stylus including a tip (i.e., “stylus body 218 and accordingly the location of stylus tip 222”, Paragraph [0201]);
the method further comprises:
affixing a second tracker to a portion of the subject’s mouth (i.e., “tooth marker/s”, Paragraph [0205]); and
calibrating a position of the tip with respect to the first tracker of the measuring device (i.e., “SGMP stylus tip self-calibration is by imaging the stylus tip and stylus marking/s together and estimating the stylus tip 3D location in relation to the stylus body and stylus marking/s from the collected images”, Paragraph [0204]);
the optical measurement data is collected by an intraoral scanner (IOS) and the optical measurement data corresponds to a 3D model of a surface of the at least a portion of the subject’s mouth (i.e., “the imager includes two cameras 230 and 232 which provide images of the same 3D feature from which depth information is extracted. In some embodiments the images are matched (possibly at a later time) to a model of the tooth, so that the relative position of the stylus tip and the tooth can be ascertained therefrom”, Paragraph [0125]; and Paragraph [0130]); and
the contacting comprises contacting the tip of the elongate stylus to subgingival portions of at least one tooth (i.e., “SGMP 216 is illustrated in position for measuring subgingival tooth portions where a stylus tip 222 at a distal end of stylus 218 has been inserted between gingiva 202 and prepared tooth 204”, Paragraph [0124]) and measuring a position of the measuring device with respect to the second tracker (i.e., “The SGMP imager or main body location with respect to the tooth coordinates system is estimated from images of tooth (or tooth marker/s). The stylus tip 3D location relative to SGMP main body is then estimated”, Paragraph [0205]).

Re claim 61: Pesach et al. disclose affixing the second tracker to a subject’s tooth or teeth (i.e., “The SGMP imager or main body location with respect to the tooth coordinates system is estimated from images of tooth (or tooth marker/s). The stylus tip 3D location relative to SGMP main body is then estimated”, Paragraph [0205]).

Re claim 66: Pesach et al. disclose a dental measurement collection system (i.e., “device for measuring subgingival tooth portions”, Paragraph [0124]) for collecting dental measurements comprising:
a measurement device (i.e., “Subgingival Margin Probe (SGMP)”, Paragraph [0124]) comprising:
an elongate element sized and shaped to be inserted between a tooth and surrounding gingiva (i.e., “stylus 218 … SGMP 216 is illustrated in position for measuring subgingival tooth portions where a stylus tip 222 at a distal end of stylus 218 has been inserted between gingiva 202 and prepared tooth 204”, Paragraph [0124]); and
a first tracker mounted on or at least partially recessed within the measurement device (i.e., “stylus marking/s 234”, Paragraph [0130]; and “stylus markings are contrast color markings on the stylus. In some embodiments stylus marking/s can be mirror/s. In some embodiments stylus marking/s can be high contrast markers e.g. retroreflector, specular sphere, planar mirror, spherical shaped mirror”, Paragraph [0202]);
a second tracker (i.e., “tooth marker/s”, Paragraph [0205]); and
an intraoral scanner (IOS) (i.e., “main body 220 optionally houses an imager and the imager optionally includes cameras 230 and 232”, Paragraph [0124]).

Re claim 68: Pesach et al. disclose a processor configured to cause the system to (See for example, “raw images and/or sensor measurements are collected and sent to a processor which then generates a model and/or extends a model and/or combines two models”, Paragraph [0134]):
align optical measurement data from the IOS and position measurement data from the measurement device (i.e., “In some embodiments images are aligned to provide 3D modeling, for example, to combine multiple stylus measurements with their associated images”, Paragraph [0276]);
combine the optical measurement data and the position measurement data (i.e., “combine multiple stylus measurements with their associated images, the images are aligned (in some embodiments creating a 3D model)”, Paragraph [0276]); and
generate a 3-Dimensional (3D) model using the combined optical measurement data and position measurement data (i.e., “combine multiple stylus measurements with their associated images, the images are aligned (in some embodiments creating a 3D model)”, Paragraph [0276]).

Re claim 69: Pesach et al. disclose wherein a Field-Of-View (FOV) of the IOS includes at least the first tracker (i.e., “In some embodiments cameras 230 and 232 optically track stylus 218 by taking images of stylus 218, including markings 234 along its body”, Paragraph [0201]).

Re claim 70: Pesach et al. teaches wherein: at least one of the first tracker and the second tracker includes an electromagnet (See for example, Paragraph [0222]); and
at least one of the first tracker and the second tracker includes an electromagnetic position sensor (i.e., “one or more magnetic sensor”, Paragraph [0222]) configured to sense a position of the electromagnet (i.e., Paragraph [0222]).

Re claim 72: Pesach et al. disclose a dental collection measurement add-on apparatus for collecting dental measurements (i.e., “In some embodiments SGMP includes an adaptor which attaches to an imager”, Paragraph [0323]) comprising:
a body (i.e., “housing 1654”, Paragraph [0325]);
an elongate element extending from the body and sized and shaped to be inserted between a tooth and surrounding gingiva (i.e., “stylus 1622”, Paragraph [0325]);
a tracker (i.e., “stylus marking/s 234”, Paragraph [0130]) mounted on or at least partially recessed inside the body or the elongate element (i.e., “a mechanism to measure stylus movements and/or deflection and estimate tip location, for example, such as described before”, Paragraph [0325]); and
a connector (i.e., “connector 1655”, Paragraph [0325]) configured to connect the body to an intraoral scanner (IOS) (i.e., “connecting stylus 1622 to main body 1620 through housing 1654”, Paragraph [0325]),
wherein the add-on apparatus is sized and shaped to fit inside a human mouth with a distal portion of an IOS (See for example, “the adaptor is used with an existing intraoral scanner”, Paragraph [0323]).

Re claim 73: Pesach et al. disclose wherein upon the apparatus being connected to the IOS, a field-of-view of the IOS includes the tracker and the elongate element (i.e., “In some embodiments cameras 230 and 232 optically track stylus 218 by taking images of stylus 218, including markings 234 along its body”, Paragraph [0201]; and “stylus tip location is measured through imager”, Paragraph [0325]).

Re claim 74: Pesach et al. disclose a dental measurement collection method for collecting dental measurements (i.e., “measuring regions of a tooth, especially subgingival portions, for example, using contact measurement”, Paragraph [0091]) comprising:
providing an intraoral scanner (IOS) including a tracker (i.e., “a device for measuring subgingival tooth portions 216 which is also termed a Subgingival Margin Probe (SGMP)”, Paragraph [0124]; and “stylus markings are contrast color markings on the stylus. In some embodiments stylus marking/s can be mirror/s. In some embodiments stylus marking/s can be high contrast markers e.g. retroreflector, specular sphere, planar mirror, spherical shaped mirror”, Paragraph [0202]);
receiving optical measurement data of more than one tooth of a subject from the IOS (i.e., “In some embodiments, multiple cameras, (e.g., four cameras) collect images of adjacent teeth”, Paragraph [0168]); and
receiving position measurement data from one or both of the tracker and a second tracker affixed to a portion of a subject’s mouth (i.e., “In some embodiments, four cameras image stylus 318 and stylus markings 334 and the stylus tip location is estimated at a high accuracy (e.g., accurate to within 10 µm) relative to tooth 304”, Paragraph [0172]).

Allowable Subject Matter
Claims 56-58, 62-65, 67 and 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664